         Case 4:19-cv-00514-KGB Document 18 Filed 08/28/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TURTLE ISLAND FOODS SPC                                                              PLAINTIFF
d/b/a TOFURKY COMPANY

v.                               Case No. 4:19-cv-00514-KGB

NIKHIL SOMAN in his official capacity
as Director of the Arkansas Bureau of Standards                                    DEFENDANT

                                            ORDER

       Before the Court are motions for leave to appear pro hac vice filed on behalf of the

following attorneys: Brian Hauss, Jessica Almy, Nicole Manu, Amanda Howell, and Matthew

Liebman (Dkt. Nos. 2, 3, 5, 9, 10). Pursuant to the Local Rules of the United States District Court

for the Eastern and Western Districts of Arkansas, the Court grants the motions to admit Mr. Hauss,

Ms. Almy, Ms. Manu, Ms. Howell, and Mr. Liebman. Local Rule 83.5(d). Mr. Hauss, Ms. Almy,

Ms. Manu, Ms. Howell, and Mr. Liebman shall appear as counsel for plaintiff Turtle Island Foods

SPC d/b/a Tofurky Company.

       So ordered this 28th day of August 2019.



                                                 Kristine G. Baker
                                                 United States District Judge
